Hownnn, J.
This is an attachment suit in which the appellants were made garnishees, and in answer to the interrogatories propounded to them they admitted, unconditionally, that they owed the defendants §620 71, nett proceeds of fifteen bales cotton sold by them for account of defendants.
In the judgment, subsequently rendered upon the confession of the defendants, privilege was granted upon this fund, and the garnishees ordered to pay the said sum to plaintiff.'
We are unable to find any error in the judgment to the prejudice of appellants, and the appeal is evidently taken simply for delay; but there is no answer nor prayer for damages for a frivolous appeal.
The plaintiff is now dead, and his testamentary executor, Francis Brown, has, on motion in this court, been made party and authorized to prosecute this suit to final judgment.
Judgment affirmed, with costs.